2. Mobilisation of the European Globalisation Adjustment Fund: Noord Brabant and Zuid Holland, Division 18/Netherlands (
- Before the vote:
(NL) Mr President, the question of aid for the Netherlands from the European Solidarity Fund is, fortunately, still on today's agenda, but if it had been up to Mr Daul, my fellow Member from the Group of the European People's Party (Christian Democrats), we would not be having this vote today, and the Netherlands would be being punished for rejecting the 6% increase to the EU budget and the introduction of European taxes. The delegation of the Dutch Party for Freedom (PVV) finds it totally unacceptable that Mr Daul should have even entertained such an idea. This is a grave insult to the Netherlands as a Member State.
It was precisely this point that was debated yesterday and the debate is closed.
(FR) Mr President, ladies and gentlemen, during the last Conference of Presidents, we decided to put the Matera report on today's agenda. No one asked for that report not to be put on the agenda. Therefore, the question asked by the President is as follows: faced with an individual such as this, are we going to be able to have frank discussions, as we have been used to having for five years? That is the question I am going to ask on Thursday morning. Moreover, if the European Conservatives and Reformists continue to make this person participate in the Conference of Presidents, we are going to change the way we work. That is all I have to say.
Mr President, ladies and gentlemen, today we are called upon to vote on a package of aid for Holland, which has requested the mobilisation of the European Globalisation Adjustment Fund for an overall sum of EUR 10.5 million.
This transfer of internal funds to the Union budget can still be carried out under the ordinary procedure. Future requests for aid, and the number is growing steadily, risk being blocked, however, due to failure to approve the 2011 budget. If the twelfths system enters into force from January, it will not, in fact, be possible to make the transfers and proceed with the necessary payments.
Under these particular circumstances, with Europe as a whole facing economic difficulties, Parliament hopes for a great sense of responsibility from Member States that have put up resistance in Council to approving an austerity budget that is in line with the prerogatives of the Treaty of Lisbon.